internal_revenue_service department of the treasury release number release date date uil code taxpayer_identification_number form tax_year s ended org person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v page you may also request that we refer this matter for technical_advice as explained in publication dollar_figure -xempt organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax retums for the tax period s shown above file these retums with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is nota substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a iegally correct_tax determination or cxtend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however sec that a tax matter that may not have been resolved through nommal channcls gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate al if you have any questions please call the contact person at the telephone number shown in the heading of this letter f you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v schedule no form 886-a explanations of items sins or rev date name of taxpayer year period ended org 20xx tax identification_number legend org organization name xx date xyz state issue whether an organization that fails to submit sufficient information and or records in order to conduct an examination should have their exempt status revoked facts on december 20xx the organization was sent a letter stating that according to our records they had paid wages in excess of dollar_figure during the 20xx year the letter went on to state that we had no record of a form_990 return of organization exempt from tax being filed they were requested to submit a copy of this return if it had been filed publication your rights as a taxpayer was attached to this letter see exhibit a when no information had been received by january 20xx the organization was sent a letter stating that we had not received any response to our december letter they were advised that sec_1_6033-2 of the income_tax regulations requires exempt_organizations to submit additional information necessary for the purpose of inquiring into its exempt status regardless of whether or not it is required to file an annual information_return see exhibit b on february 20xx another letter was sent to the organization stating that if the requested information is not received by march 20xx we would assume that they do not plan to submit it and we would have no alternative but to proceed based upon the information we had available this letter was sent certified mail see exhibit c to date no response has been received and according to our records the return was never filed by the organization law sec_1_6033-2 of the income_tax regulations states in part as follows every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status sec_6652 of the internal_revenue_code provides for a penalty of dollar_figure for each day the return is late up to a maximum of dollar_figure or percent of the gross_receipts of the organization unless reasonable_cause exists for the late filing revrul_59_95 c b provides that the failure or inability of an organization to file a required information_return can result in termination of the organization’s exempt status because the organization is not complying with the conditions required for continuation of exempt status form 886-a internal_revenue_service department of the treasury- catalog number 20810w publish no irs gov page of schedule no or form bb6-a explanations of items -_e rev date year period ended 20xx name of taxpayer org tax identification_number legend org organization name xx date xyz state government's position inasmuch as the organization has not provided the requested information and has refused to file the form_990 for the year ended june 20xx we propose to revoke the org’s exempt status under sec_501 of the internal_revenue_code effective july 20xx as a taxable entity the organization will be required to file the appropriate federal_income_tax return form 886-a internal_revenue_service department of the treasury- catalog number 20810w publish no irs gov page of
